Appeal from order, Supreme Court, Bronx County (Richard Lee Price, J), entered November 5, 2004, which denied the petition for a writ of habeas corpus, unanimously dismissed as moot, without costs.
The appeal of the court’s refusal to vacate the parole violation warrant was rendered moot not only by petitioner’s reinstatement to parole status (People ex rel. Rucco v Warden, Rikers Is. Correctional Facility, 15 AD3d 314 [2005]), but also by the decision after his final revocation hearing, during which he pleaded guilty, that he had violated his parole (People ex rel. Johnson v New York State Div. of Parole, 270 AD2d 137 [2000]). Petitioner has failed to demonstrate any applicable exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707 [1980]). Concur—Andrias, J.P., Friedman, Marlow, Catterson and Malone, JJ.